 204DECISIONSOF NATIONAL LABOR RELATIONS BOARD5.By interferingwith,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act, Respondenthas engaged in and isengaging in unfairlaborpractices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(6) and(7) of the Act.6.Respondent has not violated Sections 8(a)(3) or 8(a)(5) of the Act, nor hasRespondent violated theAct inany way other than as found above.[Recommended Order omitted from publication.]Dee's of New Jersey, Inc. and'Retail Clerks International Asso-ciation,Local 1360,AFL-CIO.Cases 4-CA-3790 and 4-RC-6528.October 20,1966DECISION AND ORDEROn June 7, 1966, Trial Examiner John F. Funke issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices. and recommended thatsuch allegations of the complaint be dismissed. Thereafter, the Gen-eral Counsel, Respondent, and the Charging Party filed exceptions tothe Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings,' conclusions, and17n adopting the Trial Examiner's findings herein,we are not to be considered asapproving the Trial Examiner's extensive commentary on precedents he considered ap-plicable to the 8(a) (5) aspects of the case.(See the Trial Examiner'sDecision,infra ),We also correct certain statements in the Trial Examiner's report which are not sup-ported by the record However,these corections do not affect our agreement with hisultimate findings herein*(a)The Trial Examiner stated that employee Ranagan at-tempted to get employee Lind to sign a card on September 19, 1965,whereas thetestimony revealed that such attempt took place on September 9, 1965;(b) the TrialExaminer stated that Ranagan's card was dated July 7, 1965,but that Ranagan testified,that he signed his card the last week in August,whereas the record reveals that his card'Isdated 7/18/65 and lie testified that he signed his card on August 18,1965;(c) the-further finding that Respondent'ssecretary-treasurer,David Dion,admitted on cross-examination concerning the missing television set, that they had called in a part-timegarden supply salesman,Leon Henderson,who admitted that he loaned the television setto the cook at the Varsity Drug Store to watch a ball game,whereas the record shows thatthiswas the testimony of employee Leon Brown who was informed of this incident by,President Lewis Dion and Leon Henderson.161NLRB No. 18. DEE'S OF NEW JERSEY, INC.205recommendations of the Trial Examiner, with the followingmodifications : .The Trial Examiner found, and we agree, that the respondent vio-lated Section 8(a) (1) of the Act by interrogating employees for thepurpose of ascertaining why they wanted a union in the plant; byoffering employees a reduction in hours to discourage union member-ship; and by threatening an employee with demotion because of hisunion activity.We also agree with the Trial Examiner's finding thatRespondent violated Section 8(a) (1) and (3) by discharging em-ployee James Vence because of his union activity, and by offering himreinstatement conditioned upon his signing a statement repudiatingthe Union.However, contrary to the Trial Examiner, we are of the opinionthat the Respondent also violated Section 8(a) (5) of the Act by itsrefusal to recognize and bargain with the Union. As we read the TrialExaminer's Decision, his failure to reach a similar conclusion waspredicated on his findings that adequate grounds did not exist for set-ting aside the election, which the Union lost, and therefore under theBoard's holding inIrving Air Chute Company, Inc.,2no bargainingorder could issue. In the Trial, Examiner's view, Respondent's conductin conditioning Vence's reinstatement upon his signing a statementrepudiating the Union, the conduct alleged as a ground for settingaside the election, did not have a sufficient impact upon Respondent'semployees to warrant a finding that such conduct had a substantialeffect on the employees' freedom of-choice. It is on this ground thatwe differ with the Trial Examiner.The Respondent had a total of 14 employees eligible to vote in theelection at the time the Union demanded recognition. At that, only 12employees ultimately voted in the election. It is true that the Respond-ent's conditional offer to reinstate Vence is the only instance of unlaw-ful conduct which occurred after the filing of the representation peti-tion. But this particular act of the Respondent was the culminationof a series of unlawful acts including Vence's discriminatory dis-charge which clearly manifested a disregard of the employees' rights.While we are not looking to conduct preceding the filing of the repre-sentation as a ground for setting aside the election, we believe that amore serious view must be taken of the one incident which occurredafter the filing of the petition, particularly as it involved a discrimi-natory denial of employment, the kind of conduct which is most likelyto impress upon employees the disfavor with which the employerregards his employees' organizing activities. The Respondent's refusalto reinstate Vence, except upon unlawful terms, was known to at leasttwo other employees, Brown and Ranagan, who were also active union2149 NLRB 627, affd.350 F.2d176 (C.A. 2). 206DECISIONSOF NATIONAL LABORRELATIONS BOARDadherents. It is reasonable to infer that Respondent's conduct in ques-tion could well have been instrumental in influencing the votes cast inthe election.We therefore find that by unlawfully denying Vence re-instatement, the Respondent interfered with the election. Accordingly,we shall set aside the election and dismiss the petition herein. We alsofind on the basis of the record as a whole that the Respondent vio-lated Section 8(a) (5) of the Act by refusing to recognize and bar-gain with the Union as majority representative of the employees.3THE REMEDYWe have found in agreement with the Trial Examiner that theRespondent violated Section 8(a) (1) and (3) of the Act. To thatextent, we shall adopt the remedial provisions recommended by theTrial Examiner. However, contrary to the Trial Examiner, we havefound that the Respondent violated Section 8(a) (5) of the Act byrefusing to recognize and bargain with the Union. We shall there-fore order the Respondent to cease and desist from engaging in suchunfair labor practices and take certain affirmative action in order toeffectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Dee's of New Jersey, Inc., Bridgeton, New Jersey, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Interrogating employees for the purpose of ascertaining whythey want a union in the plant; by offering employees a reductionin hours to discourage union membership; and by threateningemployees with demotion because of their union activity.(b)Discriminating against any employee to discourage member-ship in Retail Clerks International Association, Local 1360, AFL-CIO, or any other labor organization, by discharging him or byoffering him reinstatement conditioned upon his signing a statementrepudiating the Clerks, or any other labor organization, or byotherwise discriminatively affecting his terms and conditions ofemployment.(c)Refusing, upon request, to recognize and bargain collectivelywith Retail Clerks International Association, Local 1360, AFL-CIO,as the exclusive representative of its employees in the appropriate3The Trial Examiner found,and we agree, that on the date of demand,September 10,1965, the Union represented a majority of 11 in a unit of 14 employees. DEE'S OF NEW JERSEY, INC.207unit with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment. The appropriate unit is :All selling and nonselling employees employed at the Employer'sBridgeton, New Jersey, store, but excluding managerial employ-ees, guards, and supervisors as defined in the Act.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist the Union, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting'and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds will'effectuate the policies of the Act :(a)Offer full and immediate reinstatement to James Vence to. hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole for anyloss of pay he may have suffered by reason of the discrimination prac-ticed against him in the manner set forth in the section of the TrialExaminer's Decision entitled "The Remedy."(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application, in accordance with the Selective Service Act andthe Universal Military Training and Service Act, as amended, afterdischarge from the Armed Forces.(c)Upon request, bargain collectively with Retail Clerks Interna-tional Association, Local 1360, AFL-CIO, as the exclusive bargain-ing representative of all employees in the aforesaid appropriate unit,with respect to the rates of pay, hours of employment, and otherterms and conditions of employment and, if an understanding isreached, embody such understanding in a signed agreement.(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Post at its store at Bridgeton, New Jersey, copies of the at-tached notice marked "Appendix." 4 Copies of said notice, to be fur-nished by the Regional Director for Region 4, after being signed byan authorized representative of the Company, shall be posted by theCompany immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted. Reasonable.steps shall be taken by the Company to insure that said notices arenot altered, defaced, or covered by other material.(f)Notify the Regional Director for Region 4, in writing, within10 days from the date of this Order, what steps have been taken to-comply herewith.IT IS FURTHER ORDERED that all allegations of the complaint not spe-^cifically found to be violations of the Act be dismissed.IT IS FURTHER ORDERED that the petition for certification of repre-sentative, filed in Case 4-RC-6528, be, and it hereby is, dismissed, and-that all prior proceedings held thereunder be, and they hereby are,vacated.* In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words "a Decision and Order"the words "aDecree of the United States Court of Appeals Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate employees for the purpose of ascer-taining why they want a union in the plant, or offer employees areduction in hours to discourage union membership, or threatenemployees with demotion because of their union activity.WE WILL NOT discriminate against any employee to discouragemembership in Retail Clerks International Association, Local1360, AFL-CIO, or any labor organization, by discharging himor by offering him reinstatement conditioned upon his signing astatement repudiating the Clerks or any other labor organizationor by otherwise discriminatively affecting his terms and condi-tions of employment.WE WILL NOT refuse, upon request, to recognize and bargaincollectively with Retail Clerks International Association, Local1360, AFL-CIO, as the exclusive representative of its employeesin the appropriate unit with respect to rates of pay, wages, hours,of employment, and other terms and conditions of employment.WE WILL NOT in any other manner interfere with, restrain, or.coerce our employees in the exercise of their right to self- DEE'S OF NEW JERSEY, INC.209organization, to form labor organization, to join or assist theUnion or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8 (a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL offer to James Vence immediate and full reinstate-ment to his former or substantially equivalent position, withoutany prejudice to his seniority or other rights and privileges, andmake him whole for any loss of pay suffered as a result of thediscrimination against him.WE WILL, upon request, bargain collectively with Retail ClerksInternational Association, Local 1360, AFL-CIO, as the exclu-sive bargaining representative of all employees in the appropri-ate unit, with respect to the rates of pay, hours of employment,and other terms and conditions of employment and, if an under-standing is reached, embody such understanding in a signedagreement. The appropriate unit is :All selling and nonselling employees employed at the Em-ployer's Bridgeton, New Jersey, store, but excluding mana-gerial employees, guards, and supervisors as defined in theAct.DES'S OF NEW JERSEY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serv-ing in the Armed Forces of the United States of his right to full rein-statement upon application, in accordance with the Selective Service'Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compli-ance with its provisions, they may communicate directly with theBoard's Regional Office, 1700 Bankers Securities Building, Walnutand Juniper Streets, Philadelphia, Pennsylvania 19107, Telephone597-7617.264-188-67-vol. 161-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed October 11, 1965, and an amended charge filed Decem-ber 14, 1965, by the Retail Clerks International Association, Local 1360, AFL-CIO, herein the Clerks, against Dee's of New Jersey, Inc., herein Dee's or theRespondent, in Case 4-CA-3790, and upon a Supplemental Decision on Objectionissued February 11, 1966, referring the Clerks' objections in Case 4-RC-6528 tohearing, theGeneral Counsel issued an order consolidating the cases and anamended complaint alleging Respondent violated Section 8(a)(1), (3), and (5) oftheAct. The answer of Respondent denied the commission of any unfair laborpractices.This proceeding, with all parties represented, was heard before Trial ExaminerJohn F. Funke on March 29 and 30, 1966, at Bridgeton, New Jersey.At the conclusion of the hearing the parties were given leave to file briefs, andbriefswere received from all parties on May 4, 1966.Upon the entire record in this case and upon my observation of the witnessesincluding their demeanor while testifying, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent is a New Jersey corporation having its principal place of business atAudubon, New Jersey. It is engaged in the retail sales of appliances and operatesthree stores for that purpose, located at Audubon, Pennsauken, and Bridgeton,'all in New Jersey. Respondent's sales during the past year were in excess of$500,000. During that year Respondent received goods valued in excess of $50,000from States other than New Jersey. Respondent is engaged in commerce withinthe meaning of the Act.II.LABOR ORGANIZATION INVOLVEDThe Clerks is a labor organization within the meaning of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.On August 17, 1965,2 William Campbell, organizer for the Clerks, met withfive employees of Dee's at the home of Leon Brown, an employee, where each ofthe five signed cards applying for membership in the Clerks. (General Counsel'sExhibits 10-14.)2.On August 30 the Clerks demanded recognition as exclusive bargaining agentfor the employees at all three Dee's stores in New Jersey in a letter from DavidSelinger, of the law firm representing the Clerks, to Lewis Dion, president ofDee's. (General Counsel's Exhibit 7.)3.On September 10 Albert Plone, an attorney in the same firm, made a tele-phonic demand for recognition for the Clerks as bargaining agent for the Bridge-ton store to Fred Lowenschuss, attorney for Dee's. It is not clear whether Lowen-schusswas still thinking in terms of a three-store unit but in any event thedemand was refused. The Clerks did not represent employees at Audubon andPennsauken.4.On September 16 the Clerks demanded recognition as agent for the employ-ees at Bridgeton in a letter from Plone to Lowenschuss. (General Counsel's Exhibit8.)No answer to this letter was received.5.On September 17 the Clerks filed a petition for a Board election at theBridgeton store in Case 4-RC-6528. (General Counsel's Exhibit 2.)6.On November 12, following a hearing on the issues, the Regional Directorfor Region 4 issued a Decision and Direction of Election among the employees atBridgeton. (General Counsel's Exhibit 3.)7.Respondent requested Board review (undated) of this Decision. (GeneralCounsel's Exhibit 4.)' The Bridgeton storeis the only one involved In this proceeding.2 Unlessotherwisestated all dates refer to 1965. DEE'SOF NEW JERSEY, INC.2118.On December 7 the Board denied review. (General Counsel's Exhibit 5.)9.On December 9 the election was held. The tally of ballots showed eight votescastagainst the Clerks, one for the Clerks and three challenged ballots. The Clerksfiled timely objections to the election.10.On February 11, 1966, the Regional Director issued a Supplemental Decisionon the Objections directing that a hearing on the objections be consolidated withthe hearing in Case 4-CA-3790.1.The discharge of James Vence--James Vence 3 testified, and unless otherwise, indicated his testimony is uncontra-dicted, that he contacted the Clerks in August and that he and Leon Brown, anotheremployee, met with the Clerks' organizer, William Campbell, at the Varsity DrugStore on either August 15 or 16.4 On August 17 a meeting was held at Brown'shouse with Campbell, attended by five employees. (Vence, Brown, Jimmy Johnson,Fred Regehley,5 and Dona Woodside.) All five signed applications for membershipcards in the Clerks following a general discussion of union benefits. The chief com-plaint of the employees was directed to the number of hours worked at Dee's. Vencetestified that he was the prime organizer among the employees and that Leon Brownwas second, a fact not contested.A few days after this meeting Byron Spindler, a former manager of the store. vis-ited the store and told Vence that Dee's wanted him to return as manager and addedthat he knew "what you fellows are up to." In a second visit to the store, Spindlersaw Vence and repeated in substance this first conversation adding that he knewwhat was going on and did not want "to get in the middle of anything "On the Sunday following the meeting at Brown's house Spindler visited Vence athis home, again told him that "they" wanted him to manage the store and askedVence if he would work with him. He told Vence he knew the Union was trying toget in and that he did not want to get "tangled up in the middle of anything." Dur-ing the week preceding Labor Day Vence was on vacation, scheduled to return towork Tuesday, September 7. On the Sunday preceding Labor Day (September 5)Spindler again came to Vence's home and told him that he (Spindler) had beeninstructed to lay him off for lack of work but added that "you and I know that's notthe reason.it'sbecause of trying to get a union in there." 6 There followed adiscussion of the strength of the Union and Spindler told Vence he could call EllisSiegal 7 and have his job. Vence told him not to do him any favors.When Vence reported to work on Tuesday, Spindler met him at the door, calledBrown and a truckdriver identified as Pedro as witnesses, and took them all to thecashier's^deskwhere he told Vence he was laid off for lack of work. Vence was thenpaid off and left the store.On Sunday, September 19, Spindler telephoned Vence at his home and asked himifBrown had talked to him about signing a paper "to come back to work " 8 Venceadmitted that Brown had mentioned it to him but told Spindler he did not like itbut that he would probably sign it. (At this time the "paper" had not been drafted.)Spindler then warned Vence that he should not relate their conversation to theUnion and that he did not want it to get back to the Union or to Dee's or the LaborBoard. Spindler told him the paper had not yet been drafted but that "it will moreor less say. that you don't want to be represented by a certain local." Spindler addedthat he had already cleared it (Vence's return to work) with the Dions at Audubon.98 Vence was employed by Dee's at Bridgeton from July 1964, to September 7, 1965, inthe camera department* The Varsity Drug Store was located next to Dee's and was used by its employees forcoffee breaks and lunches.5 The spelling of this employee's name varies throughout the transcript. He was not awitness.8 This testimony was corroborated by Billie Ann Vence, Vence's wife, who was present.4 Ellis Siegal was identified as the son-in-law of Lewis Dion Lewis was president ofDee's, his son David was secretary-treasuier Siegal's title is not identified but the threeconstituted the top managerial hierarchy.8 Vence testified that he had had a conversation with Brown the preceding day in whichBrown had told him they were "getting together a paper at the store" and if Vence wouldsign it the employees would "Jump out of the union" and Vence could come back to work.Vence said lie was not too much interested0 This is disputed by David Dion who said he told Spindler he would nottake Vence back. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing this telephone conversation Spindler met Vence and his wife as theywere leaving their home that afternoon. Spindler told Vence he had just received acall from Dion's lawyer who told him he could be fined $5,000 for "mingling inunion affairs." Spindler and Vence again discussed the paper Vence was supposed tosign and Spindler told him that while Dee's would not rehire him as photo man, hewould be put to work sellmg.ioVence then went to Brown's house where he told Brown he had told Spindler hewould sign the paper but had changed his mind and was forgetting it. He then calledSpindler from Brown's house and told him he would not sign and that if the otheremployees wanted to get out of the Union that was their business.A "couple of months" after Vence was terminated Spindler called Vence andasked him what he had told the Labor Board in his affidavit. Vence went to Spind-ler's house and told Spindler he had told the Board the truth and advised Spindlerto do the same thing. (Spindler was to meet a Board agent the next day.)Spindler was not called as a witness by Respondent.Leon Brown 11 testified, with respect to Vence's discharge, that Spindler was man-ager at the time. On a Sunday, apparently September 19, after Vence's discharge, hecalled Spindler, responding to a call from Spindler, and was told by Spindler thatVence could have his job back. Brown then told Spindler that on Monday he woulddraft a letter to the Dions and get the fellows to sign it and mail it. The letter wasto be drafted by a lawyer and would state that the employees no longer desired rep-resentation by the Clerks. Brown then had two conversations with Vence in one ofwhich Vence told Brown he would go along with the idea (of the letter withdrawal)and in the other Vence stated he had changed his mind. Brown then talked withSpindler again and told him he (Brown) would not be in on Monday. The letter ofwithdrawal was never drafted by Brown. Brown's entire testimony with respect toVence's reemployment was evasive but it does not contradict Vence's in any substan-tial particulars but rather serves to corroborate certain aspects of it.-Respondent, which had originally given lack of work as the cause for the dischargeof Vence, shifted to other reasons at the hearing.The first defense charges Vence with dishonesty in ringing up (or having thecashiers ring up) his cash receipts.Dona Woodside, one of the employees who had attended the August 17 meetingat Brown's house, was called by the General Counsel to testify to the signing of hercard. Counsel for Respondent then made her his witness.Woodside was employed as a cashier and stated that the usual practice was for asalesman to make out a ticket when he made a sale and the customer would give theticket to the cashier when he made his payment, a familiar practice in retail stores.As to Vence, however, Woodside stated that she did not always collect on his sales.She said Vence would pocket the money given by the customer and the customerwould walk past her with the sales slip and the merchandise.12 She reported this to afellow cashier named Denise Switzler, to Jimmy Johnson, and to her parents Thewitness, who was obviously reluctant in this part of her testimony, could not statehow often she observed this, but she did not tell Gaskill or Spindler and could notremember telling either Dion. Since the witness was first employed in June the inci-dents must have taken place in June, July, and August. The first time she was inter-rogated about the alleged thefts was the night before she appeared at the hearingwhen she was questioned by Lowenschuss. She had discussed this failure to reportsales with Vence who told her it was either an exchange or an order "the people hadalready paid."Denie Switzler, also a cashier, was likewise made Respondent's witness after shetestified to the signing of her card. She testified that she saw Vence write up slipsbut that every time she saw him take money he brought it to the counter with theslip.Richard Lind, employed at both Audubon and Bridgeton, testified that on oneoccasion when he and Vence were the only ones in the store who could ring theregister he saw a slip with a small amount of change on Vence's counter He was10 The testimony was also corroborated by Billie Ann Vence.11There is testimony to indicate that Brown was acting manager at Bridgeton (he wagmanager at the time of the hearing) for a period of 4 days during August. This was theperiod between the resignation of Gaskill and the employment of Spindler. I do not findthat this temporary assumption of managerial duties affected his status as employee.12Why she permittedthis is not explained. DEE'S OF NEW JERSEY, INC.213called to the telephone. He testified that he did not hear the cash register ring anddid not know what happened to the money. He reported this to Lewis Dion, seeinfra.David Dion testified that he and this father first suspected Vence when theynoticed shortages of film in the camera department some months prior to Vence'stermination. Frank Pasquarella, camera manager at Audubon, said he was shippinglarge quantities of film and Dion stated there was a variance between the amount ofgoods shipped and the sales receipts. Dion asked Woodside if she knew of any regu-larities in the camera department. Woodside then told him Vence was writing upslips and she was not receiving the money and that she saw Vence putting money inhis pocket.13 David reported this to his father and they decided to keep a closerwatch on the camera department. Just how or by whom a closer watch was kept wasnot disclosed, nor were the results of this closer watch revealed. Vence was notconfronted with the charge.About 2 or 3 weeks prior to Vence's discharge Lewis Dion told David that he haddriven to Bridgeton with Richard Lind and Lind told him he had seen Vence fail toring money up that was left on the counter.14 Vence was not confronted with thischarge.The Respondent also charged that Vence was connected with the disappearance(temporary) of a television set. Investigator Frank Shaner of the New Jersey StatePolice testified that in the latter part of the summer of 1965 he was asked by Mag-istrate Serrata, of Bridgeton, to investigate the theft of a television set at Dee's. Hefound that a television set had been passed out the back door at Dee's to the cookat the Varsity Drug Store. (Record erroneously refers to this as the Pharmacy DrugStore.)Based on what the cook told him Shaner reported to Magistrate Serratawho called Lewis Dion and in a three-way telephone conversation Shaner told Dionthat Jim Vance and Fred Regehly had passed the television set to the cook and thatthere were irregularities in the camera department in that Vence and Regehly werenot making out charge slips for the full amount of all sales and were pocketing thedifference.15 He wanted to know if Dion wanted a full investigation because he didnot have a case to take to court. Dion said he would handle it in his own way.As to the offer of reinstatement made by Spindler to Vence on September 19,David Dion testified that Spindler asked to have Vence back and David said hewould talk to his father and Ellis Siegal. He then told Spindler they would not takeVence back under any circumstances.As to the television set, Dion admitted on cross-examination that he and hisfather had discussed its disappearance and that they had called in a part-time gar-den supply salesman, Leon Henderson. Lewis Dion took Henderson into the colorroom and when they came out Lewis told David that Henderson had "loaned" theset to the cook at the Varsity Drug Store to watch a ball game, one of the fewrational reasons conceivable for borrowing a television set. This knowledge wasacquired before the decision to discharge Vence was made. Why the disappearanceof the set was alleged as evidence of Vence's dishonesty is not explained.Vence, recalled as a witness, admitted to some rather slipshod methods of account-ing at Dee's. Sales were sometimes rung up by the cashier immediately and on otheroccasions the salesman would wait until he had finished with other customers. Vencetestified that he collected rent from certain of his tenants at the store and, naturally,put this money in his own pocket. The lengthy testimony as to the system of collect-ing for sales given by Woodside, Dion, and Vence contributes little but confusion.2.Violations of Section 8(a)(1)The amended complaint alleges four separate violations of this section; (a) reduc-tion in working hours to discourage union membership; (b) interrogation of employ-ees as to their union membership and a threat of job demotion for joining the Union;(c) participation in the circulation of a petition revoking union authority; and (d)an offer of reinstatement to an employee conditioned upon his rejection of theUnion.In her testimony Woodside could not remember talking to Dion about Vence and hisalleged irregularities, although she recalled talking to Switzler and Jimmy Johnson.14 Lind's testimony is that he did not hear Vence ring up the money. Since he was on thetelephone at the time this is not the ultimate in convincing evidence.'5 Shaner received this information from anotherStatepoliceman.While hearsay, nomotion was made to strike it. It has not been considered by me. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllegations (a) and (b) are interrelated and will be considered as one.Leon Brown testified that a few days after the meeting at his home on August 19he was approached by Lewis Dion at the store and asked if he had ever seen aunion man in the store. When Brown said he had not Dion told him the employeesshould not be interested in a union because the pay rate was high. Brown told himthe chief complaint of the employees was the length of the hours worked (approxi-mately 51). Dion said he was considering giving them "a little less time."William Ranagan,an appliance salesmanwho hadsigned a unioncard, testifiedthat he was present during this conversation and confirmedBrown's version. Dionthen told Ranagan to prepare a schedule giving all employees 1 night a week off.(The employees had been receiving 1 morning and 1 day off each week.)Ranaganprepared such a schedule and about 1 week later it went into effect.On September 19 Ranagan attempted to get Lind to sign a card and he refused.The next day Ranagan had a conversation with Lewis Dion in which Dion askedhim if he was an instigator for any outside organization, asked him if he did notappreciatemoving up from small appliances to major appliances and asked if hewould like to be put back on small appliances.Ranagan then testified to a conversation with David Dion about 1 or 2 weeksafter he signed a card in which David (in the backroom) asked if hehad signeda card and said he did not see why anyone wanted a union since it could do noth-ing for anybody. About an hour later David told him he knew he hadsigned acard; asked Ranagan if he knew what he had done; said it would givethe men theright to picket the store and that some time the employees would find men picket-ing and would not be allowed to enter the store. He also toldRanagan he kneweveryone had signed.3.Allegation (c)The abortive effort to draft a petition repudiating the Union and to have Vencesignas a condition of employment has. already been exhaustively discussed. A sec-ond petition (General Counsel's Exhibit 18) was, however, circulated and signedby a majority of the employees. Lind, who circulated the petition,was firstemployed at Bridgeton and in August and September he was employed at bothAudubon and Bridgeton. He worked in small appliances at Bridgeton but at thistime he was only going there "to clean up." Lind had never joined the Union, per-haps because so much of his time was spent at Audubon, but he had heard of itfrom Vence and Regehley.16As to the statement of repudiation dated September 27 (General Counsel's Exhibit18), Lind stated that he wrote it but the language was not entirely his own. It washandwritten and read:We the undersigned do not wish representation from Local 1360, RetailClerks International Association, AFL-CIO, at this time.Itwas signed by 11 employees including Brown, Ranagan, Woodside, and JimmyJohnson 17Lind testified, and this is not contradicted, that the suggestion for the petitioncame from the employees themselves and originated with the small applianceemployees. After Lind prepared it, it was passed around the store and signed inthe store. Either that day or the next it was sent to Audubon and Lind testified hedid not see it again until the hearing.18The General Counsel, while he does not contend that Lind was a supervisor, doescontend that he enjoyed peculiar status with Dee's and acted as its agent in pre-paring and circulating the withdrawal petition. It may be true, and this is farfrom clear, that Lind performed certain duties not performed by all the other3eLind did not attend the meeting at Brown's house on August 17. (Vence thought itmight have been his day off.) There is no evidence that he was excluded because he wasnot considered an employee.11Only Vence and Regehley, of the employees at the August 17 meeting failed to sign.Both had terminated employment on September 7."There is evidence that the petition was returned to Bridgeton from Audubon and thatfor a timeitwas on Spindler'sdesk. There is also evidence that Brown and Ranagan didnot sign until some time after the date of the petition. There is no evidence that theywere asked to sign by Spindler. If employees chose to send a petition of withdrawal totheir employer the employer can hardly be charged with an unfair labor practice for havingIt in his possession. DEE'S OF NEW JERSEY, INC.215employees 19 but this does not constitute him an agent for the employer in thecirculation of the petition. There is nothing to indicate and, since I find Lind acrediblewitness, it is rather conclusively established that Lind told neither theDions nor Siegel of the circulation of this petition. Whether Spindler knew of itor not, there is no evidence that he suggested it or participated in it. General Coun-sel in his argument on this issue merely rests on theipse dixitstatement that thecirculation of such documents by an employer is a violation of the Act, a statementof law which cannot be denied. Counsel for the clerks in his brief asks me to relyon circumstantial evidence that Spindler drafted the petition. His entire argumentisbased on speculation and contains no citation supported by the record 20It is recommended that this allegation of the complaint be dismissed and thisobjection to the election be set aside for lack of evidence. This is a factual, not alegal, determination since it is so well established as to require no citation that anemployer's participation in revocation of union designation is a violation of Sec-tion 8(a)(1).B. Conclusions1.Violations of Section 8(a)(1)I do not find the interrogations in this case innocent or for a lawful purpose.Both Brown and Ranagan were interrogated to find out what the employees wantedand when it was determined, as a result of this interrogation, that shorter hourswere the major issue shorter hours were put into effect. Nothing could be clearerthan that the Dions' purpose was to defeat the organization of their employees bygranting them the concessions before the Union could complete organization. Sincethe purpose of the interrogation was to discover what concessions should be madeI find it unlawful, although standing alone it might have been ragarded as casualand isolated.As to the decreases in hours I can only find that, while it may partake of bureau-cratic irrationality to hold that a concession to employees desired by them is anunfair labor practice, the motive of the employer exercising such generosity is thedeterminative factor. A common means of discouraging union membership is theconferring of benefits and under the circumstances of the case I find that themotive in this decrease in hours, following on the heels of knowledge that this wasthe dominant complaint of the employees, was discriminatory. It immediatelydestroyed the impetus of the union campaign and removed the chief motivation ofthe employees for joining or continuing in the Union. Satisfaction of their demandshaving been accorded, the employees, being of the kind they were, no longer feltthe need of the Union which had indirectly gained them these benefits and withdrew.I also find that Lewis Dion's call to Ranagan in which he asked him if he wasthe instigator for an outside organization coupled with a threat to demote himfrom major to minor appliances a violation. I find this violation so rudimentary asto require no citation.The Respondent has engaged in violation of Section 8(a)(1) by interrogatingemployees as to their reasons for wishing union representation, by granting shorterhours to discourage union organization, threatening an employee with demotion todiscourage union activity, and conditioning an offer of reinstatement upon theemployee's formal repudiation of the Union 2119Ranagan testified that while Lind was at Audubon he visited the Bridgeton store and"helped set up a display and helped change something around " In Case 4-RC-6528, athearings held October 8 and 25, David Dion testified that the stores did not require sepa-rate managersfor the departments and that while Lind might buy materialson occasion"normally there is always a principal present" and that any salesman might check inven.tories. In fact there is nothing in the record to indicate that Lind performed any dutythat any salesman might not have been called upon to perform. Clearly he was notauthorized to speak for management in labor relations In the direction of election in Case4-RC-G528 it was stated that the duties and permanent station of Lind at Bridgeton wereinsufficient to determine his eligibility and he was permitted to vote a challenged ballot.m Brown testified that, while he saw the document on Spindler's desk, Spindler did notask him tosign it and that Brown asked Ranagan to sign it. Brownand Ranagan werethe last two names on the petition.a Only because it is not alleged in the complaint do I not find that Dion'sstatement toRanagan thathe knew everyone had signed with the Union unlawfulas giving the im-pression of surveillance of union activity. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Violations of Section 8(a)(3)It is hard to come by a case these days in which evidence of discriminatorymotive in effecting discharge is as clear and convincing as in the case of Vence.He was told by Spindler before Spindler became manager that Spindler knew theemployees were organizing and that Spindler had misgivings about the situation.On Sunday,September 5, he was told by Spindler that he would be laid off with-out notice when he returned from his vacation on September 7 and he was alsotold the real reason was his union activity.He was laid off by Spindler when hereturned on the 7th. Since it is evident from previous testimony that the Dionsknew of union activity at the store and that David Dion admitted he knew thateveryone had signed for the Union it is reasonable to infer that Dion knew Vencewas the leader in the movement.This conclusion of discrimination is fortified rather than weakened by the effortto establish that Vence's dishonesty,never proved,was a moving cause. Afterreceiving informationthatthere were serious discrepancies between shipments andreceipts of film at Bridgeton no effort was made to check the discrepancies, noshortages were submitted at the hearing,and Pasquarrella,who allegedly reportedthe discrepancies,was not called as a witness.Since most employers exhibit a morethan casual interest when dishonesty among their employees is supected it borderson the incredible that no investigation of any kind was made and that no watchwas put on Vence and Regehly.22Woodside's is the only testimony which can be considered damaging to Vencebut her testimony is so inconclusive as to preclude any finding.That she could notremember whether she had reported these irregularities to either Dion is a ratherfantastic failure of memory. It is inconceivable that any employee would not recallreporting another employee to management for dishonesty.Based on this testi-mony, and on the fact that neither Dion pursued this matter,so important to theproper management of the store,by independent investigation,I discredit Dion'stestimony that she did so inform him.I consider Lind's testimony that he believedVence failed to ring up a sale lacking in probative value, and the failure of theDions to act on this report is incompatible with normal operating procedure.Vence,I find, was discharged in violation of Section 8(a)(3) and(1) of theAct, a finding supported not by a fair preponderance of the credible evidence butby all the evidence which I have found to have probative value.I also credit Vence's uncontradicted testimony that Spindler offered him rein-statement conditioned upon his signing a petition withdrawing from the Union.Brown's testimony,evasive as it was,23 supports the finding.Ifind that by thisrefusal to reinstate, except upon an unlawful condition,Respondent violated Sec-tion 8(3) and(1) of the Act.3.Violationsof Section 8(a)(5) and the objectionsin Case 4-RC-6528The skeletalfacts respecting Section 8(a)(5) and theobjections to the electionhavebeen setforth,supra,and need not be repeated here.Theyare correlatedand will be considered together. The appropriatebargaining unitfound by theRegional Director,after hearing in Case4-RC-6528, was:All selling and nonselling employeesemployed at the Employer'sBridgeton,New Jersey,store, but excluding managerial employees,guards, and super-visors asdefined by the Act.This unitfinding is not subject to relitigation in this proceeding.The Clerksobtained 12 cards,24 all dated prior to September 10,25 the date21While David Dion testified that a closer watch would be kept on the camera depart-ment the Dions visited the store only occasionally,and no one,so far as this record shows,was designated to watch Vence or to check his inventory against receipts.99 It is to be noted that at the time he testified Brown was manager at Bridgeton.211 reject as totally lacking in merit Respondent's contention that certain cards weretainted because they were obtainedby Leon Brown who, for 4 daysduring August, actedas an interim supervisor at Bridgeton pending the arrival of Spindler. As to the conten-tion that Campbell distributed the wrong cards,the cards were valid and unambiguousapplications for membership in the Clerks.zsRanagan's card, datedJuly 7,1965,was obviously dated in error Union organizationdid not start until August 17 and Ranagan testified that he signed his card about the lastweek in August. DEE'S OF NEW JERSEY, INC.217Plone made his telephone call to Lowenschuss demanding recognition at the Bridge-ton store. (General Counsel's Exhibits 10-17, 19, 20, 22, and 23.) Dee's payroll forthis period, August 15 to September 1965, contains the names of 19 employees.(General Counsel's Exhibit 21.) This payroll included Spindler, the manager, whowas ineligible and two truckdrivers who were represented by another union. Cow-fer was hired September 13, the period between the telephone call from Plone toLowenschuss (September 10) and the letter from Plone to Lowenschuss (Septem-ber 16) demanding recognition at Bridgeton. Regehley had voluntarily quit onSeptember 7 so his name should not be computed either on the payroll or amongthe union cards. Vence, in view of the finding that his discharge was discrimina-tory, should be computed on both lists. Recapitulating, I find that the Clerks onSeptember 10 represented 11 employees in a unit of 14 and 11 in a unit of 15 onSeptember 16. Their majority was decisive on both dates. No charge of refusal tobargain was filed by the Clerks on either date. Instead, on Setpember 17 it fileda petition for an election and, after intermediate proceedings, lost the election8 to 1.The Clerks allege only two unfair labor practices which would warrant settingthe election aside and issuing an order to bargain against Respondent. The first,Respondent's alleged participation in or authorization of the withdrawal petitionby Lind, has already been disposed of by the dismissal of the allegation.The second, the offer of reinstatement to Vence conditioned upon his signing awithdrawal petition, has been found an unfair labor practice. The sole questionremaining is whether this unfair labor practice had sufficient impact upon theemployees to warrant setting the election aside under theBernel Foamrule.(Bernel Foam Products, Co., Inc.,146 NLRB 1277, reversingAiello Dairy Farms,110 NLRB 1365.) InBernel Foamthe Board reverted to theDavidsonrule(M. H.Davidson Company,94 NLRB 142) which held that a union may proceed to anelection with knowledge of unfair labor practices committed during the preelectionperiod and, if defeated at the polls, may file objections to the election and chargethe employer with a refusal to bargain, assuming it had a majority in the appro-priate unit at or prior to the time of filing the petition.26 InBernet Foamthe unionhad a majority on November 12, and demanded recognition which was refusedpending a Board election. On the day before and on the day of the election theemployer committed certain unfair labor practices and the union lost the election.It thereafter filed objections to the election and also filed 8(a)(5) charges. Onlythe charges were considered by the Board inBernel Foam.Having found that theunion had a majority at the time of its demand and refusal and that the employerutilized the time between that date and the date of election to dissipate the union'smajority by unfair labor practices it ordered the employer to bargain with thelosing union. It does not appear that any fault can be found with that decision andthe rationale ofAiellowas rather effectively destroyed. It also appears that sucha reversal was well within the discretion granted the Board to formulate laborpolicy.Ifind a substantial distinction in the facts, however, between this case andBernel Foam.Here the unfair labor practice, the unlawfully conditioned offer ofreemployment, affected a single employee, Vence. There were, during the periodbetween the filing of the petition and the election, neither promises of benefits northreats of reprisals directed to the employees as a group. There is nothing in thisrecord to show that any employee except Brown knew of the offer to Vence. Hadother employees known of this conditional offer to Vence it might have convincedthem that prounion employees were not eligible for reemployment but evidence ofcommunication of this fact is lacking. Had Vence's discharge occurred after thefiling of the petition a different conclusion might well have been reached but con-sideration of this discharge is barred by the Board's own cutoff rules. I cannot findany evidence that this lone remaining unfair labor practice, to which no pub-licity appears to have been given (Spindler in fact insisted on secrecy throughout),could have had an impact sufficient to affect the results of the election. Brown,who did know of the offer and who offered to prepare the petition, stated that ina conversation with Read, an organizer for the Clerks, he told Read that they(the Clerks) "hadn't done anything for Jimmy Vence and not even as much as abox of groceries and I told him I was tired of the whole thing . . . . I told himI didn't want anything more to do with it." While the date of this conversation isnot fixed it is obvious that it occurred after Vence was terminated.28A demand for recognition and a refusal are, of course, prerequisite to filing chargesunder Section 8(a) (5). 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDHad the Clerks filed an 8(a)(5) 'charge when they had obtained a majority andafter'the commission of the unfair labor practices heretofore found a"far differentquestion would have been presented, for, in view of David Dion's testimony thathe knew everyone had signed, the defense of good-faith doubt would not have beenavailable to the Respondent.27 The Clerks elected, however, to proceed to an elec-tion and in view of the language inIrving Air Chute Company, Inc.,149 NLRB627, 630, I feel bound to overrule the objections and dismiss the complaint insofaras it alleges violation of Section 8(a)(5).In Irving Chutethe union did representa majority of the employees and petitioned for an election. The Board found thatthe employer seized upon the filing of the petition as an excuse for failing tomeet with the union and utilized the preelection period to undermine the union'smajority. It ordered the employer to bargain with the union. The Board did, how-ever, and this I find controls the instant case, state:We will not grant such relief [an 8(a)(5) order], however, unless the elec-tion be set aside upon meritorious objections filed in the representation case.Were the election not set aside on the basis of objections in the present rep-resentation case, we would not now direct a bargaining order even thoughthe unfair labor practice phase of this proceeding itself established the employ-er's interference with the election.While this case is not on all fours with that hypothesized in the dictum above, asimilar approach to the problem has been followed by me in reaching the con-clusion that the obpections to the election should be overruled and the 8(a)(5)charge dismissed. It is true that here the employer did commit an unfair laborpractice during the preelection period by its conditional offer to reinstate Vence.But I have been unable to find evidence that this offer was known to any employeeexcept Brown who, if his statement to Read is to be credited, had already lostinterest in the Clerks. In this case the violation was serious, but, for the reasonsstated, its impact on the voters and upon the results of the election was nil. Ithink it rests within the realm of conjecture to hold that had the offer to Vencebeen unconditional and had he accepted he would have been able to reactivate theinterests of the employees in the Clerks to an extent that the vote, so decisive,would have been reversed.28 Even the Board has held that not every minor viola-tion of the statute committed after the union achieves majority status will sufficeto support a bargaining order.Hammond & Irving, Incorporated,154 NLRB1071;Harvard Coated Products, Co.,156 NLRB 162.Few problems have given the Board more difficulty recently than the determi-nation of whether a bargaining order should issue based on card check proof ofmajority status 29 The cases are myriad but the decisions, unfortunately and per-haps inevitably, are not characterized by the immutability of Meredith's "army ofunalterable law." To the extent that classification is possible there are at leastsevensituationswhich continually confront the Board.1.The employer may agree to a check of the cards against his payroll for theappropriate unit and agree to be bound by the resultassuming,of course, that heis not concurrently faced with a valid claim from another union.71 InGruber'sFoodCenter, Inc,159 NLRB 629, I found an 8(a) (5) violation whereunfairlabor practices were committed prior to the filing of the petition. The petition bythe union wassubsequently withdrawn and the 8(a) (5) charge filed.29Cf.N.L.R.B. V. Frank C. Varney Co, Inc.,359 F2d 774 (C.A. 3), where the unfairlaborpractices consisted of interrogation of two employees in a unit of eight. Since theunion lostthe election by a vote of 4 to 4, the court found the Board justifiably set asidethe election.The unlawful interrogation of either employee might well have affected theresult of the election."The unreliability and undesirability of using authorization cards as proof of a union'smajority is now generally accepted, even by Board members themselves. (See address ofChairman McCulloch before the Labor Relations Section of the American Bar Association,1962.)It may be that a new policy is needed and that an employer who engages in nounfair laborpracticesis entitledto a secret ballot to determine whether his employeesdesire representationby a labor organization. The need for such reevaluation may becompelled by the use of cards ambiguous as to their purpose on their face-and nothingcould be simplerthan drafting a clear and unambiguous authorization card-and by mis-representationsas to the purposes of the cardsin solicitingsignatures. Cf., however,U.M.W. v.ArkansasOak FlooringCo., 351 U.S. 62. DEE'S OF NEW JERSEY, INC.2192.He may assert a good-faith doubt30 that the cards represent an uncoercedand bona fide majority and request a Board election by secret ballot.Assuminghe commmits no unfair labor practices during the preelectionperiod or other con-ductwhich wouldwarrant setting the election aside he does no violence of thestatute.3.An employermay reject a cardcheck andrequest a Board determination ofthe appropriatenessof theunit if the unit is contested 314.An employermay assert a good-faith doubt of the union'smajority as anexcuse for rejectinga card checkbut if the doubt is asserted for the purpose ofgaining time in which to undermine the union'smajority he is guilty of an unfairlabor practice.32Stated another way,an employer may not raise the defense ofgood-faith doubt in the context of unfairlaborpractices designed to destroy thatmajority.5.When an employerrejects a card check offer and the union proceeds to anelectionitmay, if itloses the election due to unfair labor practices committedbetween thefiling of thepetition and the date of the election,file objections to theelection and charges against the employer under Section 8(a)(5).This is trueeventhough theunion knew of the unfair labor practices prior to the electiondate.33Not every minorviolationof the statute committed after the union'smajorityhas been achieved will support a bargaining order, however.346.Where theunion has clearly established its majority status but has made nobargaining request andthe employerhas then engaged in unfair labor practices"The words"good faithdoubt" have become words of art in labor law and mean, toquotefrom Humpty-Dumpty,preciselywhat the Board says they mean, no more,no less.InLaystrom ManufacturingCo , 151 NLRB1482,the employer had bargained with theunion in the past, had had contractual relations with it, had committed no unfair laborpractices,but hadasked,at the end of the contract term,that the union establish itsmajority at a new election.The request was based on the close vote(17-13) at the lastelection and a subsequent turnover in personnel of 16 employees.The Board,however,found an unlawfulietusal tobargain on the ground that ashowing of doubtrequired morethan an employer's mere assertion and more thanproof of the employer's subjective stateofmind. It would appear,to give this language normal scope, that an employer musthave in his possession independent objective evidence that the union's majority had beenlost InJohn P. Serpa, hze,155 NLRB99, the employer did not respond to the union'srequest for recognition despitethe fact thatthe union had displayed its cards,constitut-ing a majority,to the partowner and general manager of the plant.The Board foundthat the General Counsel had not sustained his burden of proof of bad faith on the partof the employer.Evidence of bad faith required,in theSerpacase,a showingthat theemployer had either rejected the bargaining principle or had sought time to underminethe union.Yet inLaystrom(set aside 359 F 2d 799(C.A. 7) ), it couldhardly be saidthat an employer who had had contracts with the union and who was willing to continuebargaining conditioned upon the results of the election had rejected the bargaining prin-ciple or that,since he hadcommittedno unfair labor piactices,he was seeking time toundermine the union The record inSerpa,reveals no proof in the possession of the em-ployer of the union's lack of majority.His refusal was based on his hope, as the TrialExaminer expressed it, "that the union would go away."InBen Duthler, Inc,157 NLRB 69,the Board found the employer,Ben Duthler,guiltyof a refusal to bargain at his Grand Rapids store where,following a demand for recogni-tion and a refusal, the employer committed unfair labor practices.It did not find the sameemployer guilty at his Kalamazoo store despite the union'smajority and demand and theabsence of any "objective"proof thatit didnot represent a majorityat that store despitethe employer'sprevious unfair labor practices at Grand Rapids and its demonstratedhostility toward the union. The Board againfound thatthe General Counsel had not sus-tained his "burden of proof"that Respondent had acted in bad faith.iiCf.Tom Thumb Stores, Inc.,123 NLRB833, where the Board held that an employerwho refusesto bargainfor a traditionally appropriate unit uponthe bareclaim that it isinappropriate is guilty under Section 8(a) (5), if the Board finds the unit appropriate.83N.L.R.B. V. Joy Silk Mills,Inc,185 F.2d 732, cert. denied341 U S. 914.asBernel Foam ProductsCo , Inc ,146 NLRB 1277 ;Irving AirChute Company, Inc.,149 NLRB 627.a Hammond& Irving,Incorporated,154 NLRB 1071.No consideration has been givenin this case to those decisions in which the employer's conduct,although it does not con-stitute unfair labor practices,warrants the setting aside of the election. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesigned to destroy that majority the employer may be ordered to bargain on thebasis of his violations of Section 8(a)(1) and (3).357.Then there is the situation in the instant case which I find controlled by thedictuminIrving Air Chute,supra.An employer upon learning of union organiza-tion in his plant takes immediate steps,including unfair labor practices,to destroyitsmajority.The union then files a petition for an election.Following the filing ofthe petition and to the date of the election the employer commits no substantialviolations of the Act.The union loses decisively and files objections which areoverruled under cutoff rule of theGoodyearcase.36The Board has said inIrvingChute,quotedsupra,that under such circumstances it will not issue a bargainingorder against the employer despite the unfair labor practices which were designedto destroy the union'smajority before the filing of a petition.The defense of theunion to this rule is withdrawal of the petition before the election and resort toSection 8(a)(5).This brief summary does not pretend to include all of the multifarious situationswhich arise when the parties first become locked in the "deadly embrace" ofinitial organization. If and when further clarification or refinement is required orthe ingenuity of the parties creates a necessity for further rulemaking the Boardhas been conferred with such authority in the wide grant of policymaking powersceded by the Congress.37I find, for the reasons stated, no merit in that allegation of the complaint whichalleges violation of Section 8(a)(5) in Case 4-CA-3790, and further recommendthat the objections in Case 4-RC-6528 be overruled and that the Regional Directorcertify the results of the election.N. THE REMEDYHaving found that the Respondent engaged in and has engaged in certain unfairlabor practices it shall be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent discharged James Vence in violation ofSection 8(a)(3) and (1) of the Act and having also found that it refused toreinstate him in violation of Section 8(a)(3) and (1) of the Act, I shall recom-mend that he be offered full and immediate reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority and other rightsand privileges. I shall also recommend that Respondent make him whole for anyloss of pay he may have suffered by reason of said discrimination in accordancewith the formula set forth in F.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and conclusions and upon theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.By interrogating its employees for the purpose of ascertaining why theywanted a union in the plant;by offering its employees a reduction in hours todiscourage membership in the Union and by threatening an employee with demo-tion because of his union activity, Respondent violated Section 8(a)(1) of the Act.2.By discharging an employee because of his union activity and by offeringhim reinstatement conditioned upon his signing a statement repudiating the Union,Respondent violated Section 8(a)(3) and (1) of the Act.ssWestern Aluminum of Oregon Incorporated,etat.,144 NLRB 1191.See also thedecision of the Trial Examiner inGruber's Food Center,Inc., supra.w Goodyear Tire and Rubber Company,138 NLRB 453(Members Rodgers and Leedomdissenting).This case applied the same cutoff date to both contested and uncontestedrepresentation cases. In all cases conduct occurring after the filing of the petition wouldbe considered where timely objections were filed.87 The Board's future decisions will require scrutiny to determine whether the use of thisunquestionably correct statement of the law of evidence indicates a strategic withdrawalfrom the advanced position of such decisions asLaystromandJohnn,e's PoultryCo., 146NLRB 770 (also reversed 344 F.2d 617(C.A. 8) ), or has no substantive significance at all.For late citations on this issue seeStrydel Incorporated,156 NLRB 1185 ,Drug King, Inc.,157 NLRB 343. PUBLICITY ENGRAVERS, INC.2213.The aforesaid unfair labor practices found are unfair labor practices withinthemeaning of Section 2(6) and(7) of the Act.4.Respondent did not engage in a refusal to bargain in good faith in violationof Section 8(a)(5) and(1) of the Act.5.Respondent did not engage in conduct which would warrant setting asidethe election in Case 4-RC-6528.[Recommended Order omitted from publication.]Publicity Engravers,IncorporatedandBaltimore Local 2-P ofthe Lithographers and Photoengravers International Union,AFL-CIO.Case 5-CA-3315.October 21,1966DECISION AND ORDEROn May 2, 1966, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in certain unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel, the Respondent, and the ChargingParty filed exceptions to the Decision and supporting briefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brownand Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed. The Board has considered the Trial Ex-aminer'sDecision, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations 2 of the Trial Examiner, with the following modifications :We agree with the Trial Examiner that the Respondent did not vio-late Section 8(a) (1) of the Act by offering higher wages to employ-ees to induce them to abandon their strike and return to work. How-ever, we do so only on the following ground. We have previously held'The General Counsel also filed a motion to submit a supplemental memorandum in sup-port of exceptions.The motion is granted.2Member Brown,while dissenting inC & M Construction Company, 147NLRB 843,agrees that the facts of this case support a finding that the Union had acquiesced in theRespondent's untimely withdrawal from the multiemployer bargaining unit. For example,the Union here admitted that it recognized that at least one section of the contract wasstill a subject for bargaining when it met with the Respondent after the other employershad signed the contract.Furthermore,although the notice of withdrawal,confirmed inwriting, had been clear and unequivocal,the Union only objected to the withdrawal asuntimely after the Union and the Respondent failed to reach any agreement at their sepa-rate bargaining session.161NLRB No. 16.